UNITED STATES COURT OF APPEALS
Filed 9/17/96
                             FOR THE TENTH CIRCUIT



    CLINTON TARVER, for Prentice S.
    Tarver, a minor,

                Plaintiffs-Appellants,
                                                       No. 96-5033
    v.                                            (D.C. No. CV-94-826-J)
                                                        (N.D. Okla.)
    SHIRLEY S. CHATER,
    Commissioner, Social Security
    Administration, *

                Defendant-Appellee.




                             ORDER AND JUDGMENT **



Before PORFILIO, LOGAN, and LUCERO, Circuit Judges.


*
       Effective March 31, 1995, the functions of the Secretary of Health and
Human Services in social security cases were transferred to the Commissioner of
Social Security. P.L. No. 103-296. Pursuant to Fed. R. App. P. 43(c), Shirley S.
Chater, Commissioner of Social Security, is substituted for Donna E. Shalala,
Secretary of Health and Human Services, as the defendant in this action.
Although we have substituted the Commissioner for the Secretary in the caption,
in the text we continue to refer to the Secretary because she was the appropriate
party at the time of the underlying decision.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34 (f) and 10th Cir. R. 34.1.9. The case is

therefore ordered submitted without oral argument.

      Plaintiff Prentice Tarver, a minor child, appeals from a judgment of the

district court that affirms the decision of the Secretary of Health and Human

Services to deny him Children’s Supplemental Security Income (SSI) benefits.

Plaintiff claims he is disabled due to a seizure disorder. The administrative law

judge (ALJ) denied benefits at step four of the sequential process for determining

disability for children. See 20 C.F.R. 416.924(b)-(f). The ALJ determined that

plaintiff did not have an impairment of comparable severity to that which would

disable an adult, and that plaintiff was therefore not disabled. The Appeals

Council denied review, making the ALJ's determination the final decision of the

Secretary.

      On appeal, plaintiff contends the ALJ erred because: (1) evidence the ALJ

accepted as true shows that in spite of his medication, plaintiff had seizures

within twelve months of the denial of benefits, so the ALJ’s finding that

medication controlled his seizures is not supported by substantial evidence; and

(2) the ALJ failed to properly evaluate claimant’s allegations of stomach aches,

                                         -2-
leg pain, drowsiness, and mood swings under Luna v. Bowen, 834 F.2d 161 (10th

Cir. 1987), after plaintiff showed a nexus between these side-effects and his

seizure medication.

      We have jurisdiction under 42 U.S.C. § 405(g) and 28 U.S.C. § 1291 to

review the Secretary's decision to determine only whether it is supported by

substantial evidence and whether the correct legal standards were applied. See

Goatcher v. United States Dep’t of Health & Human Servs., 52 F.3d 288, 289

(10th Cir. 1995). Substantial evidence is “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Richardson v. Perales,

402 U.S. 389, 401 (1971)(quotation and citation omitted). Evidence is not

substantial if it is overwhelmed by other evidence or is mere conclusion.

Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992). We may not

reweigh the evidence or substitute our discretion for that of the Secretary. Kelley

v. Chater, 62 F.3d 335, 337 (10th Cir. 1995).

      We have reviewed the briefs and the record on appeal, and are not

persuaded by plaintiff’s claims of error. The magistrate judge 1 thoroughly

addressed the arguments plaintiff raises on appeal, and we affirm for substantially




1
      The parties consented to disposition of this case by the magistrate judge.
See 28 U.S.C. § 636(c)(3).

                                         -3-
the same reasons as set forth in the magistrate judge’s order filed on

November 30, 1995.

      AFFIRMED.


                                                    Entered for the Court



                                                    James K. Logan
                                                    Circuit Judge




                                         -4-